COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ALBERT OCEGUEDA,

                         Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00302-CV
 
AN ORIGINAL PROCEEDING

IN MANDAMUS


MEMORANDUM OPINION

	Relator, Albert Ocegueda, asks this Court to issue a writ of mandamus against the Honorable
Carl Pendergrass, sitting by assignment in the 346th District Court of El Paso County, to vacate his
order nullifying a prior order of expungement.  We grant mandamus relief only when "the trial court
has clearly abused its discretion and the relator lacks an adequate appellate remedy."  In re Team
Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding).  Mandamus is not appropriate
when the relator's grievance may be addressed by remedies such as a normal appeal.  See Walker v.
Packer, 827 S.W .2d 833, 840 (Tex. 1992).  Based on the record before us, we are unable to
conclude that Relator is entitled to mandamus relief as the matters raised in his writ of mandamus
were addressed on direct appeal.  See In the Matter of the Expunction of Alberto Ocegueda, aka,
Alberto Osegueda, No. 08-08-00283-CV, -- WL -- (Tex. App.-El Paso Jan. 13, 2010, no pet. h.). 
Accordingly, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).

						GUADALUPE RIVERA, Justice

January 13, 2010

Before Chew, C.J., McClure, and Rivera, JJ.